Exhibit 10.10

SUPPLEMENT TO THE RESTRICTED STOCK UNIT SECTION OF THE

TERADYNE, INC.

2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

(as amended as of January 21, 2019)

DANISH SECTION

Preamble

The purpose of this Supplement (the “Supplement”) to the Teradyne, Inc. 2006
Equity and Cash Compensation Incentive Plan (the “Plan”) and the terms and
conditions applicable to restricted stock units (“Restricted Stock Units”) set
forth in Section 7 of the Plan (the “Terms”), as amended, modified or restated
(the Plan and the Terms as modified by this Supplement in accordance with the
terms hereof, the “Danish Subplan”), is to allow Teradyne, Inc. (the “Company”)
to grant certain employees and officers of its Danish subsidiaries, (“Teradyne
Denmark Subsidiaries”) Restricted Stock Units in a manner that will comply with
certain conditions set forth in the Danish Share Option Act (aktieoptionsoloven)
as amended on 6 December 2018 and effective 1 January 2019 (“Danish Share Option
Act”). Capitalized terms used herein but not elsewhere defined shall have the
same meanings as those in the Plan or the Terms. Unless as set forth herein, all
of the terms of the Plan and Terms shall apply to grants under this Danish
Subplan.

This Danish Subplan was authorized and approved by the Compensation Committee of
the Board of Directors on January 21, 2019. The Danish Subplan is a new equity
incentive scheme designed to comply with the Danish Share Option Act.

Eligibility

Only employees and officers of Teradyne Denmark Subsidiaries are eligible to
receive Awards of Restricted Stock Units under this Danish Subplan.

Effect of Termination of Employment

Restricted Stock Units granted under this Danish Subplan will not vest further
after termination of employment, except in limited certain circumstances as
follows: If the recipient’s employment with Teradyne Denmark Subsidiaries ends
on account of permanent disability or death, the unvested portion of an Award
which would have vested if the employee had continued employment through the
relevant vesting period shall automatically become vested in full on the date of
his or her termination of employment on account of permanent disability or
death.

In all other circumstances, any unvested portion of Restricted Stock Units will
be forfeited as of the date of termination of employment. The recipient’s
employment will be considered terminated as of the date the recipient is no
longer actively providing services to Teradyne Denmark Subsidiaries regardless
of the reason for such termination or the terms of the recipient’s employment
agreement, if any. The recipient’s right to vest in the RSUs under this Danish
Subplan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the recipient’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under Danish employment laws or the terms of the recipient’s employment
agreement, if any). The Committee shall have the exclusive discretion to
determine when the recipient is no longer actively providing services for
purposes of an Award (including whether the recipient may still be considered to
be providing services while on a leave of absence).

A recipient’s employment shall be considered as continuing uninterrupted during
any bona fide leave of absence (such as those attributable to illness or
military obligations) provided that the period of such leave does not exceed 90
days or, in the case of an employee, if longer, any period during which the
employee’s right to reemployment is guaranteed by Danish law. A bona fide leave
of absence with the written approval of the Committee shall not be considered an
interruption of employment, provided that such written approval contractually
obligates Teradyne Denmark Subsidiaries to continue the employment of the
recipient after the approved period of absence.

 

1